11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Catherine Dreyer,                             * From the 42nd District Court
                                                of Coleman County,
                                                Trial Court No. CV06634.

Vs. No. 11-18-00234-CV                        * September 11, 2020

Christie L. Wislicenus, Administratrix        * Memorandum Opinion by Stretcher, J.
of the Estate of Mark D. Wislicenus,            (Panel consists of: Bailey, C.J.,
and Rogenna G. Hanson, trustee of the           Stretcher, J., and Wright, S.C.J.,
Rogenna G. Hanson Revocable Living              sitting by assignment)
Trust,                                          (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s judgment to the extent that it ordered that the
handwritten gift document was rescinded and remand to the trial court for further
proceedings the issue of whether the handwritten gift document is valid. We affirm
the trial court’s judgment in all other respects. The costs incurred by reason of this
appeal are taxed one-half against Catherine Dreyer and one-half against Rogenna
G. Hanson Revocable Living Trust.